Citation Nr: 1046960	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-33 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger
INTRODUCTION

The Veteran served on active duty from March 1951 to January 
1953.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal. 

On February 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A transcript 
of the hearing has been associated with the claims file.  

In April 2010, the Board remanded this matter for further 
evidentiary development.  Because the RO substantially complied 
with the dictates of the Board remand, the matter returns for 
appellate review and the Board may proceed to the merits of the 
case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is as likely as not 
attributable to in-service noise exposure.  

2.  The Veteran's tinnitus is as likely as not attributable to 
in-service noise exposure.    




CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the Veteran 
has bilateral hearing loss that is the result of a disease or 
injury incurred in active military service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran has tinnitus that is the result of a disease or injury 
incurred in active military service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim 
for service connection for his coronary artery disease, and 
therefore the benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice requirements of the 
law have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

II. Service Connection

The Veteran seeks service connection for his bilateral hearing 
loss and tinnitus.   Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

a.	 Hearing Loss

For claims of service connection for hearing loss or impairment, 
VA has specifically defined what is meant by a "disability" for 
the purposes of service connection.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  

The purpose of section 3.385 is to establish guidelines for 
determining when a hearing "disability" is present so that 
service-connected compensation may be awarded, and section 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  The threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley, 5 Vet. App. at 157.  


Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d) (2010).

By way of background, the Veteran testified during his Board 
hearing that he operated heavy machinery in service, specifically 
bulldozers.  He also indicated that his training consisted of 
demolition and he was exposed to explosives in service.  He 
provided that no hearing protection was provided at that time.  
The Veteran's DD Form 214 indicates that he was trained as a 
"dozer oper[ator]."  In a November 2010 Training Letter 10-35, 
the Director of the VA Compensation and Pension Service provided 
a Duty MOS Noise Exposure Listing, which indicates the 
probability of noise exposure for various service occupations.  
While the Veteran's specific occupation, as listed on his DD Form 
214, is not included in this list, other potentially equivalent 
occupations, such as concrete and asphalt equipment operator, 
utilities equipment repairer, construction equipment repairer all 
show a high probability of in-service noise exposure.  Further, 
the Veteran is competent to report in-service noise exposure.  
See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  As such, in-service acoustic trauma is conceded.  

Post-service medical records indicate that the Veteran suffers 
from sensorineural hearing loss in both ears which meet the 
requirements of 38 C.F.R. § 3.385 for a current hearing loss 
disability.  Specifically, a October 2010 VA Audio examination 
report shows findings on audiogram which meet the regulation's 
requirement for a current hearing loss disability.  Therefore, 
the Board turns to the issue of nexus.  See Davidson, 1581 F.3d 
1313.

The Veteran testified during his April 2010 Board hearing that he 
has experienced hearing loss for a number of years although he 
was unable to provide an exact date.  He indicated that he was a 
refrigerator and air conditioning repairman before and after 
service.  He provided that not only was he exposed to in-service 
noise exposure operating heavy machinery but also during 
demolition training.  The Board also finds that the Veteran is 
competent to state that he experienced noise exposure in service 
and that he perceived that he had hearing problems.  See 
Jandreau, 492 F.3d 1372.  He is also found to be credible in 
these assertions.

In this case, the Veteran's service treatment records are 
unavailable.  In December 2001 and December 2002 VA primary care 
treatment notes, the Veteran denied any hearing loss or ringing 
in his ears.  In a December 2007 primary care treatment note, the 
Veteran's auditory canals were clear and his hearing was noted as 
grossly normal although there is no indication that audiometric 
testing was conducted at that time. 

In April 2007, the Veteran underwent an audiology consultation 
where he reported gradually progressive hearing loss and 
intermittent tinnitus.  He could not indicate a date of onset but 
provided that he has difficulty hearing his grandchildren and his 
family complains that the television volume is too loud.  He 
provided that he was exposed to military noise when he operated 
demolition and heavy machinery.  After service discharge, he was 
exposed to some noise as a mechanic and occasional recreational 
noise to include the use of power tools.  On the audioloigcal 
evaluation, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55

75
LEFT
20
30
40

70

He was diagnosed with bilateral, moderately severe high frequency 
loss, borderline normal through 1000 Hz.  

The Veteran also submitted a November 2009 audiogram from the 
Costco Hearing Aid Center in Boca Raton, Florida.  These results 
are similar to the April 2007 VA audiometric consultation.  It is 
noted that the audiometric graph was not interpreted by the 
performing examiner.  However, the Board is not precluded from 
reviewing and weighing this evidence.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (noting that, because interpreting results 
from an audiometric graph involves fact finding, the Court is 
precluded from engaging in such fact finding in the first 
instance, and remanding in part because the Board did not discuss 
the results of the private audiometric testing).  There is no 
nexus opinion associated with this November 2009 audiogram.  
There is an additional, non-interpreted November 2009 audiometric 
graph completed by a Dr. R.G., which shows the Veteran's hearing 
loss levels were similar to those indicated above.  

The Veteran also submitted audiometric results and a private 
report dated in October 2009 from the Robert Wood Johnson 
University Hospital.  The Veteran's pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65 
65 
70
LEFT
20
30
50
70
75

The accompanying report provides that the Veteran demonstrated 
bilateral mild sloping to severe, sensorineural hearing loss.  

Following the April 2010 Board remand, the Veteran was scheduled 
for a VA examination in October 2010 to determine the etiology of 
his hearing loss and tinnitus.  The Veteran complained that he 
had difficulty understanding children's voices, soft speech, and 
the television.  During the examination, the examiner reviewed 
the claims file, to include the noted VA treatment notes, private 
medical records, and DD Form 214, as well as obtained the 
Veteran's oral history of his in-service noise exposure with 
heavy equipment and occasional noise exposure after service. The 
Veteran's pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
65
65
LEFT
20
25
55
65
65

The Veteran was diagnosed with bilateral normal to moderately 
severe sensorineural hearing loss and tinnitus.  The examiner 
provided that the Veteran's service treatment records were 
unavailable as they were destroyed in a fire.  She then provided 
that due to the lack of in-service hearing tests results, hearing 
loss cannot be ruled out due to the Veteran's training as a 
bulldozer operator which denotes noise exposure.  She then 
provided that hearing loss is at least as likely as not due to 
occupational noise exposure, as well as recreational noise 
exposure, and presbycusis.  

While the October 2010 VA examiner did not phrase her conclusion 
that hearing loss was at least as likely as not related to 
service, she provided that hearing loss could not be ruled out 
based upon the Veteran's training as a bulldozer operator.  She 
then provided that the Veteran's hearing loss "are also" at 
least as likely as not related to occupational and recreational 
noise exposure and presbycusis.  While the opinion is not well 
written, it appears to place noise exposure in service in 
equipoise with occupational and recreational noise exposure as 
probable causes of the hearing loss today.  In other words, the 
examiner appears to conclude that noise exposure in service is at 
least as likely a cause of the hearing loss today as are 
occupational and recreational noise exposure and presbycusis.  
The Board could remand the case again for a more detailed opinion 
with rationale.  However, instead of remanding the matter for a 
more complete opinion, the Board finds that there is an 
approximate balance of positive and negative evidence necessary 
to determine this matter.  38 C.F.R. § 3.159(c)(4); cf. Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003)(noting that, because it 
is not permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide an 
adequate statement of reasons or bases for its decision to pursue 
such development where such development could be reasonably 
construed as obtaining additional evidence for that purpose).  
Accordingly, resolving reasonable doubt in favor of the Veteran, 
the Board will grant service connection for bilateral hearing 
loss.
In balancing this evidence, the Board finds that the Veteran has 
a current diagnosis of bilateral hearing loss that has been 
linked to his active duty.  There is credible and competent lay 
evidence of diminished hearing in the Veteran's ears; competent 
medical evidence that the Veteran currently has bilateral ear 
hearing loss; and medical opinion evidence indicating at a 
minimum that the Veteran's current hearing loss is at least as 
likely as not caused by in-service acoustic trauma.  The Board 
finds the Veteran's assertions of noise exposure in service to be 
competent and credible and, when considering the medical 
evidence, the Board resolves any reasonable doubt in the 
Veteran's favor.  

The Board finds that the preponderance of the evidence favors a 
nexus between the current disability and any incident of service, 
including in-service noise exposure.  Consequently, the benefit-
of-the-doubt rule applies, and the claim of service connection 
for bilateral hearing loss disability must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

b.  Tinnitus

The Board concludes that the Veteran is entitled to service 
connection for tinnitus.  Post-service medical records indicate 
that the Veteran currently suffers from tinnitus.  The Board is 
satisfied that the Veteran has a current disability.

Again, the Veteran's service treatment records are unavailable; 
however, as provided above, the Veteran was exposed to in-service 
acoustic trauma as a heavy machine operator, operating 
bulldozers.    

VA medical records, dated in December 2001 and December 2002, 
indicated that the Veteran denied ringing in the ears.  However, 
in an April 2007 audiology consultation report, the Veteran 
complained of intermittent tinnitus.  He provided that his 
tinnitus occurs every few days and lasts from a few minutes to 
hours.  He denied vertigo or other relevant ontological 
complaints.  

The Veteran's October 2010 VA examination again indicates that 
the examiner reviewed the claims file, to include VA treatment 
notes and private medical records, and provided that the Veteran 
was exposed to noise exposure as a heavy equipment operator per 
the Veteran's oral history and his DD Form 214.  The veteran 
complained that his tinnitus began 20-30 years ago but could not 
recall a specific incident of onset.  His tinnitus was recurrent 
but not constant.  The examiner diagnosed the Veteran with 
tinnitus and provided that his hearing problems could not be 
ruled out as related to service given his in-service noise 
exposure.  She then provided that his tinnitus is at least as 
likely as not due to occupational noise exposure, recreational 
noise exposure and presbycusis.  Again, while the examiner did 
not term her findings that his tinnitus was at least as likely as 
not related to in-service noise exposure that appears to be the 
gist of her statement.  The Board finds that the evidence is 
sufficient to resolve reasonable doubt in favor of the Veteran 
rather than remand the claim for a more complete opinion.  See 
Mariano, 17 Vet. App at 312.  In this regard, too, the Board 
notes that the examiner also stated that tinnitus was at least as 
likely as not a symptom associated with hearing loss.  See 
38 C.F.R. § 3.310.

As there is an approximate balance of positive and negative 
evidence necessary to determine this matter, the benefit of the 
doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b).  
Resolving reasonable doubt in favor of the Veteran, the Board 
concludes that the Veteran is entitled to a grant of service 
connection for tinnitus.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


